Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 1 of 22 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA

  Civil Action No.

  LIGIA COLCERIU, and those similarly situated,

  Plaintiffs,

  v.

  JAMIE BARBARY a/k/a JAMIE ENGELHARDT,
  ENGELHARDT & CO. LLC,

  Defendant.
  _____________________________________________________________

                           COMPLAINT
                 AND DEMAND FOR JURY TRIAL
  _____________________________________________________________

         Comes now, above-named Plaintiff, on behalf of herself and those

  similarly situated, with the following Complaint alleging as follows:

                      INTRODUCTORY STATEMENT

         1.     In recent years, the internet has been taken by storm by the

  increased popularity gained by social media. Companies all over the world

  spend billions of dollars a year on elaborate efforts to establish and maintain

  a social media presence and acquiring followers and likes.

         2.     Even the U.S. State Department was determined to acquire

  followers and increase its social media presence, having spent $630,000 from
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 2 of 22 PageID 2




  2011 to 2013 to collect Facebook likes (Leslie K. John, 2017)1.

         3.     Both exposure and direct sales are targeted by brands promoting

  their products on social media.

         4.     In the last three years, Instagram (Facebook’s platform for photo

  and video sharing) has become the most popular way to influence consumer

  behavior on social media. Since 2017, Instagram grew tremendously, adding

  100 million users every few months2.

         5.     Being a part of Facebook empire, Instagram recognized that each

  person can only have a limited number of “friends” and therefore allows users

  to create profiles that can be “followed” by other users. This way, each user

  can be “followed” by any number of other users without having to actively

  accept or acknowledge each follower as would be the case with Facebook

  “friends.” For example, celebrities like Kendall Jenner and Kim Kardashian

  have over one hundred million followers.

         6.     Users with a large number of followers and regularly generate



  1
     Leslie K. John, What’s the Value of a Like, Harvard Business Review, Mar.-Apr., 2017,
  https://hbr.org/2017/03/whats-the-value-of-a-like (last visited June 17, 2020).        .
  2
     Farhad Manjoo, Why Instagram Is Becoming Facebook’s Next Facebook The New York
  Times, April 26, 2017, https://www.nytimes.com/2017/04/26/technology/why-instagram-
  is-becoming-facebooks-next-facebook.html (last visited June 17, 2020).



                                             2
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 3 of 22 PageID 3




  content are called ‘influencers’ due to their ability to influence consumer

  behavior. Influencers monetize their status by charging advertisers a fee to

  create and place advertisements on their feeds and stories.

        7.     Facebook, the parent company of Instagram also offers various

  products for commercial use.

        8.     For example, an advertiser may promote content using a boosted

  post or an Instagram ad for a price paid directly to Facebook. Both the post

  and the ad are created by the advertiser that wants to promote a certain

  message, service, or product.

        9.     Same advertisers can promote content by paying influencers to

  create a collaboration post. Influencers can also be paid for ads to be posted

  on the influencer’s account, as part of the feed (the pictures and videos

  displayed for an user when accessing or refreshing an account) or as part of

  stories (short videos that only show for a limited amount of time and, usually,

  can only be viewed once).

        10.    Another way Instagram is allowing advertisers to use the

  platform is by sponsoring independent content generated by influencers

  themselves. In this case the influencer should take advantage of the “paid

  partnership” tag offered by Instagram which is one step on maintaining




                                        3
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 4 of 22 PageID 4




  compliance with the Federal Trade Commission’s (“FTC”) rules and

  guidelines.

         11.      “There are many factors that determine the rate an influencer

  charges for their work.” Most pricing starts with the following baseline

  formula as stated by Katie Sehl on the popular social media management

  platform Hootsuite3 and goes up from there: $100 x 10,000 followers + extras

  = total rate.

         12.      The FTC has repeatedly published guidelines for influencers

  regarding proper advertising practices, the latest material being printed in

  2019 and attached in Exhibit 1.

         13.      Since the number of followers has a direct determination on the

  amount a sponsor is willing to pay for content and partnerships, most

  influencers spend considerable time and effort trying to gain as many

  followers as possible. “Increased followers translate to increased potential to

  raise your rates and drive commissionable sales” state the Defendants on their

  website.

         14.      While there are many factors that would attract followers to an


  3
   Katie Sehl, The basic formula for calculating fair Instagram influencer rates, Hootsuite
  Blog, Mar. 4, 2019, https://blog.hootsuite.com/instagram-influencer-rates (last visited
  June 17, 2020).



                                             4
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 5 of 22 PageID 5




  account, having an aesthetically pleasing feed, good content, and audience

  engagement are considered ways of organically growing an Instagram

  following.

         15.    While most “influencers” use legitimate and legal methods of

  gaining followers, not all users or “influencers” on Instagram are honorable

  or operating within the confines of the law much less these guidelines in

  gaining followers.

         16.    Some “influencers” however are using giveaways, “follow for

  follow” schemes, purchasing likes, or other similar “black hat” methods, that

  are both illegal and a violation of Instagram policies4, to artificially increase

  the number of followers to their account.

         17.    Some unscrupulous “influencers” even make it a habit of posting

  fake reviews for sponsored products or fail to disclose the fact that they were

  paid in order to create content displayed on their profile.

         18.    The Defendants in this lawsuit use yet another unscrupulous

  method whereby they run illegal lotteries and advise “influencers” to lie in



  4
   “Creators and publishers can only monetize content consumed by their natural, authentic
  audience. This means creators and publishers may not engage in any behavior that
  artificially boosts views or engagement.” Instagram Terms and Conditions,
  https://help.instagram.com/ 116947042301556. (last visited May 22, 2020).



                                             5
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 6 of 22 PageID 6




  order to convince Instagram users to take part in their games of chance.

        19.    Specifically, the Defendants use cash prizes as incentives and run

  these so called “cash giveaways” by asking users to like a plethora of

  unrelated accounts in order to enter in a game of chance and win prizes with

  a total value of $5,000 or more.

        20.    Defendant Jamie Barbary collects money from hundreds of

  Instagram profile holders looking to artificially increase the numbers of their

  followers. The cost one “follower” ranges between $0.35 for the Starter

  package and $0.40 for the Growth package. See Exhibit 2, an excerpt from

  Defendants’ website.

        21.    The named Plaintiff and thousands of similarly situated

  individuals participate in these games of chance to without receiving any basic

  information like the odds of winning, how and when the drawing is done, who

  provides the prize, etc.

        22.    Invariable, even after following hundreds of unrelated profiles

  and having their accounts invaded by strangers that the Plaintiffs would not

  have followed other than to participate in the Defendants’ giveaway, the

  Plaintiffs are not winning anything, while Defendants stand to make hundreds

  of thousands of dollars from perpetuating this scheme.




                                        6
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 7 of 22 PageID 7




                           NATURE OF THE ACTION

           23.   In this action, the named Plaintiff and those similarly situated

  seek     damages,    declaratory   judgment,    permanent    injunctive   relief,

  disgorgement of ill-gotten monies, attorney’s fees and costs, and other relief

  from the Defendants, JAMIE BARBARY a/k/a JAMIE ENGELHARDT and

  ENGELHARDT & CO LLC, for operating an illegal lottery, unjust

  enrichment, fraud, misrepresentation, violations of the FTC Act, 15 U.S.C. §

  45(a), and violations of Florida Unfair and Deceptive Practices Act.

                                     PARTIES

           24.   The named Plaintiff, LIGIA COLCERIU (“Colceriu”), is a

  citizen of Florida who resides in Pinellas County, FL and is otherwise sui

  juris.

           25.   Colceriu entered the Defendants’ lottery in Florida and her story

  is typical for thousands of people that participated in the Defendants’ illegal

  giveaways.

           26.   Defendant JAMIE BARBARY a/k/a JAMIE ENGELHARDT

  (“Barbary”) is a citizen of California who resides in San Diego County,

  California and is otherwise sui juris. Barbary is transacting business in Florida

  over the internet and actively soliciting business in Florida.




                                          7
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 8 of 22 PageID 8




        27.    Defendant ENGELHARDT & CO. LLC (“Company”) is a

  citizen of California being registered and doing business in San Diego County,

  California. All its members and directors are California citizens residing in

  San Diego County, California. The Company is transacting business in

  Florida over the internet and actively soliciting business in Florida.

        28.    The Defendant Barbary is the principal of the Company and at

  all times material to this Complaint, acting alone or in concert with others,

  formulated, directed, controlled, had the authority to control, or participated

  in the acts and practices of the Company, including the acts and practices set

  forth in this Complaint.

        29.    At all material times the Defendants have maintained a

  substantial course of trade in or affecting commerce.

                             JURISDICTION AND VENUE

        30.    This Court has jurisdiction over this matter pursuant to 28 U.S.C.

  §§ 1331 and 1337(a) in relation to violations 15 U.S.C. § 45(a).

        31.    This Court has jurisdiction over this matter also pursuant to 28

  U.S.C. §1332. There is complete diversity between parties and the amount in

  controversy is in excess of $75,000.




                                         8
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 9 of 22 PageID 9




        32.    The Court also have supplemental jurisdiction pursuant to 28

  U.S.C. § 1367 over the Plaintiffs’ related state law claims.

        33.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2). The

  Defendants are alleged to perpetrate their illegal conduct in Pinellas County,

  Florida.

                              STATEMENT OF FACTS

        I. Background

        34.    The Defendants are operating the thespeakingofstyleblog.com

  website as well as @jbsocialcollective and @speakingofstyledaily Instagram

  accounts.

        35.    As part of her business, Defendant Barbary claims to “provide

  step-by-step recommendations for working with the algorithm and alongside

  your followers to attract and grow an audience.”

        36.    According to her website, over the course of one year,

  Defendant Barbary used the tools outlined in her self-published guide to

  “grow her fashion + lifestyle account (@speakingofstyledaily) to more

  than 60,000 followers and averages nearly 1,000 likes per post.”

        37.    An integral part of the process was organizing of lotteries

  and giveaways where unrelated Instagram users, that would not be




                                         9
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 10 of 22 PageID 10




   otherwise interested in the content she provides, would follow her

   account with the hope that they will win a cash prize.

         38.    Since the process seemed to be working for Barbary, using

   JB Social (a nickname for her online presence), she started to propose

   the giveaway system as a way of getting rich to other influencers on

   Instagram.

         39.    Natasha Pehrson is one of the influencers that benefited from

   this service. “My engagement has been going up like crazy and a lot of my

   posts are showing up to over 100k on the explore page! I have grown so many

   quality followers with JB Social. So grateful I found you!” she states in a

   testimonial about the incredible results of this fraudulent scheme.

         40.    Right now, many other influencers contacted by Barbery are

   promoting this game of chance, being fully compensated, and without

   properly disclosing such compensation, making it appear like they are

   somehow advancing the funds used for the prizes. Such influencers include:

   Bekah Martinez (@bekah), Tate Dahl (@tatedoll), Tia Booth (@tiarechel91),

   Jessica Fay (@lipstickheelsnandababy), and many more.

         II. The Value of a follower




                                         10
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 11 of 22 PageID 11




         41.    One of the main indicators of social media influence is the

   number of followers on an Instagram account and it is one of the most

   important metrics that business and followers use in evaluating an accounts

   influence.

         42.    There are three ways to determine the value of each additional

   follower added to an Instagram account; the Market Value, the Advertiser’s

   Value, and the Platform Value.

         43.    The Market Value of determining a followers’ value is directly

   proportional to the amount charged by Barberry for “supplying” each

   additional follower. For example, Barberry’s Growth Package offers 10,000

   new followers for $3,999.00 giving us a follower value of approximately

   $0.40 per follower. See Exhibit 2.

         44.    The Advertiser’s Value of determining a follower’s value is the

   amount an advertiser would pay for each additional follower on a user’s

   account. Based on the formula in Paragraph 10, the value is of approximately

   $0.10. More sophisticated software applications, like SocialBlueBook, may

   present a higher and more accurate valuation for each Instagram account.

         45.    The Platform Value of determining a followers’ value is the

   amount of money Facebook is charging for each newly acquired follower on




                                        11
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 12 of 22 PageID 12




   a sponsored Instagram campaign. Based on Facebook’s estimate, the value of

   a follower is at least $1.20, representing the average cost per click charged for

   sponsored content on Instagram5.

          46.    As alluded to above, the number of followers on an Instagram

   account is one of the main indicators of the account’s social media influence

   and indicators such as the number of followers are important metrics that

   businesses use in determining whether to advertise on an account. Individuals

   also use these indicators to determine whether or not to follow an account or

   purchase the goods and/or services promoted by or advertised on an account.

          47.    Fake followers undermine the influencer economy and erode

   consumer and business trust in the information provided by otherwise

   scrupulous influencers.

          III. Barbary and the Company

          48.    Given the lack of legal enforcement in the social media field,

   Barbary decided to take advantage of unscrupulous successful “influencers”

   and the micro-influencers (niche influencers with a relatively reduced, but

   loyal, following) that would like to appear bigger than they really are.


   5
     Christina Newberry, The basic formula for calculating fair Instagram influencer rates,
   Hootsuite Blog, Apr. 13, 2020, https://blog.hootsuite.com/instagram-ads-guide/#cost
   (last visited June 17, 2020).



                                              12
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 13 of 22 PageID 13




           49.   And this is how it started: Barbary convinced and paid a few

   influencers to pretend that they organize a lottery to the benefit of their

   followers. Of course, none of the influencers mentioned that they are paid or

   otherwise rewarded by Barbary to set up the lottery.

           50.   By directing the influencers to not inform their follower about

   the compensation and other benefits they receive from Barbary, Barbary was

   condoning and directing a flagrant violation of the FTC rules.

           51.   At the same time Barbary, and later the Company, started selling

   followers. Specifically, if micro-influencers paid Barbary and the Company

   the charged rates, the micro-influencers were put on a list of people to follow

   by participant’s influencer audience. At the date the named Plaintiff entered

   the lottery, there were 62 people on that list. See Exhibit 3.

           52.   Barbary is running her illegal lotteries on a recurring basis.

           53.   On or about April 2020, Colceriu saw that few of the influencers

   she follows organized a “giveaway” with total cash prizes of US$ 9,000. See

   Exhibit 4.

           54.   In order to participate in said game of chance, Colceriu was

   required to and indeed did follow all the people she had to follow, all 62 of

   them.




                                          13
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 14 of 22 PageID 14




          55.     Little that she knew Barbary received direct cash or other

   benefits for each person on the list that Colceriu followed.

          56.     Each time Colceriu clicked on the “Follow” button for one of the

   influencers on the list, Colceriu was supposed to gain the chance to win a

   money prize but instead, Barbary became richer at the expense of Colceriu

   and thousands of others in her position.

          57.     Colceriu was never contacted back with the results of the lottery

   and she never received any prize.

          III. The illegal lotteries

          58.     To put it succinctly, Barbary is acting a modern-day Joe Cabot6,

   bringing together unscrupulous “influencers” looking for a fast payout and

   micro-influencers looking to artificially increase their profiles.

          59.     First, Barbary contacts “influencers” with a sizeable following

   but also with a history of defying the FTC Rules.

          60.     Afterwards, she collects money from micro-influencers and

   establishes a prize.




   6
    Joe Cabot is the name of the character played by Lawrence Tierney in the cult classic firm
   Reservoir Dogs who famously brought together various unrelated criminals for a bank
   heist.



                                               14
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 15 of 22 PageID 15




         61.    Without disclosing that they are paid to organize and promote

   said lotteries, the “influencers” advertise these games of chance mainly via

   Instagram Stories (“Insta-Stories”).

         62.    By choosing Insta-Stories as their medium of advertising these

   lotteries, the proof of any involvement on behalf of the influencer in these

   games is automatically deleted a after a certain period, making enforcement

   by FTC extremely difficult.

         63.    Barbary specifically directed her lotteries to Florida residents as

   at least one of the “winners” of these illegal lotteries publicly states that she

   is from Florida.

         64.    Also, the lotteries are actively promoted by influencers located

   in Florida like Jessica Fay (@lipstickheelsandababy).

         65.    The Defendants engaged in deceptive and unfair acts in the

   conduct of their commercial activity in Florida.

         66.    Barbary uses her @jbsocialcollective account mainly to promote

   her lotteries and does not post any other valuable content. Therefore, upon

   belief, all of the followers of her @jbsocialcollective account are only

   following it because they were participants in one of her lotteries as the




                                          15
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 16 of 22 PageID 16




   @jbsocialcollective is always listed as one of the accounts to follow on the

   list promulgated by Barbary.

         67.    For an average cost of $0.40 per follower and judging by the fact

   that @jbsocialcollective account had over 80,000 followers at the time of

   drafting the Complaint and each one of these 80,000 followers followed the

   more than 68 “micro-Influencer” profiles included in Barbary’s list, the value

   of this fraud is over $2 million ($2,000,000.00).

         68.    This Two Million Dollar valuation is likely understated as

   Instagram users are free to unfollow any account they wish and as such, the

   number of Instagram users that participated in these illegal lotteries, and

   directly enriched Barbary $26.00 ($0.40x65), is likely far in excess of the

   80,000 followers that follow the @jbsocialcollective account.

                       RULE 23 CLASS ALLEGATIONS

         69.    The Plaintiffs incorporate by reference all previous paragraphs

   of this Complaint as if fully re-written herein.

         70.    The Plaintiffs asserts the counts stated herein as class action

   claims pursuant to Fed. R. Civ P. 23.




                                           16
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 17 of 22 PageID 17




            71.   Colceriu’s story and her claims are typical for the class and, as

   the named Plaintiff, Ligia Colceriu is aware of other persons in the same

   situation.

            72.   Colceriu will fairly and adequately protect the interests of the

   class.

            73.   The classes represented by Colceriu has over 80,000 members

   and joinder of all members is impracticable.

            74.   Since the whole class participated in lotteries organized and

   promoted by the Defendants, the questions of law and fact are common to the

   class.

            75.   As questions of law and fact that are common to class members

   predominate over any questions affecting only individual members, a class

   action is superior to other available methods for fairly and efficiently

   adjudicating this controversy.

      COUNT I: OPERATION OF ILLEGAL FLORIDA LOTTERIES

            76.   The Plaintiffs incorporate by reference all previous paragraphs

   of this Complaint as if fully re-written herein. As set forth above, Plaintiffs

   assert this count on their own behalf and on behalf of all other similarly

   situated persons pursuant to Fed. R. Civ P. 23.




                                          17
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 18 of 22 PageID 18




          77.   The Defendants are organizing a lottery in Florida in violation of

   §§ 849.09, 849.094 Fla. Stat. by promoting and conducting a lottery with total

   prizes in excess of five $5,000.

          78.   Pursuant to § 772.104, Fla. Stat., as the Defendants are in

   violation of § 849.09, Fla. Stat., each Plaintiff in the class is entitled to

   minimum damages of $200.00.

          79.   The Plaintiffs also requests attorney fees pursuant to § 772.185,

   Fla. Stat.

                     COUNT II: UNJUST ENRICHMENT

          80.   The Plaintiffs incorporate by reference all previous paragraphs

   of this Complaint as if fully re-written herein. As set forth above, the named

   Plaintiff asserts this count on her own behalf and on behalf of all other

   similarly situated Instagram users.

          81.   Instagram users that are members of the class continue to suffer

   injuries as a result of the Defendants’ behaviors. If the Defendants do not

   compensate the Plaintiffs, they would be unjustly enriched as a result of their

   unlawful act or practices.

          82.   It is an equitable principle that no one should be allowed to profit

   from his own wrong, therefore it would be inequitable for the Defendants to




                                          18
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 19 of 22 PageID 19




   retain said benefit, reap unjust enrichment.

         83.    Since the Defendants unjustly enriched themselves at the

   expense of the Instagram users in amounts exceeding $2 million

   ($2,000,000.00), the Plaintiffs request the disgorgement of these ill-gotten

   money.

            COUNT III: NEGLIGENT MISSREPRESENTATION

         84.    The Plaintiffs incorporate by reference all previous paragraphs

   of this Complaint as if fully re-written herein. As set forth above, the Plaintiff

   asserts this count on her own behalf and on behalf of all other similarly

   situated persons pursuant to Fed. R. Civ P. 23.

         85.    In convincing the Plaintiffs to participate in cash giveaways, the

   Defendants made representation that they knew to be false, or negligently

   failed to examine the veracity of the affirmations.

         86.    As a result of Defendants’ negligent misrepresentations, the

   members of the class suffered injury.

       COUNT IV: VIOLATIONS OF FLORIDA'S DECEPTIVE AND
                 UNFAIR TRADE PRACTICES ACT

         87.    The Plaintiffs incorporate by reference all previous paragraphs

   of this Complaint as if fully re-written herein. As set forth above, the Plaintiff

   assert this count on her own behalf and on behalf of all other similarly situated


                                           19
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 20 of 22 PageID 20




   persons pursuant to Fed. R. Civ P. 23.

          88.    For a fee, the Defendants provided Instagram users with the

   means and instrumentalities for the commission of deceptive acts and

   practices.

          89.    Also, the Defendants engaged in practices that were in violation

   of § 849.09, Fla. Stat. by promoting and conducting a lottery with total prizes

   in excess of $5,000.

          90.    Therefore, the Defendants’ acts and practices constitute

   deceptive acts or practices in violation of Section 5(a) of 15 U.S.C. § 45(a).

          91.    Violations of 5(a) of 15 U.S.C. § 45(a) represent per se violations

   of the Florida's Deceptive and Unfair Trade Practices Act (“FDUTPA”).

          92.    The Defendant engaged in a deceptive act or unfair practice, by

   engaging in fraud and statutory violations.

          93.    Such practices as the ones employed by the Defendants are

   illegal, unethical, unscrupulous, and likely to mislead any consumer acting

   reasonably in the circumstances, to the class members’ detriment.

          94.    The Defendant’s engagement in these unfair practices caused the

   Plaintiffs to suffer a loss.

          95.    The Plaintiffs also request injunctive relief. Absent injunctive




                                          20
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 21 of 22 PageID 21




   relief by this Court, the Defendants are likely to continue to injure consumers,

   reap unjust enrichment, and harm the class members.

          96.    In the alternative, pursuant to § 501.211(1), Fla. Stat., as the

   Plaintiffs are aggrieved by the violation of FDUTPA, they are entitled to

   obtain a declaratory judgment that the Defendants’ practice violates the law

   and to enjoin the defendants as they have violated, are violating, and it is likely

   to violate the Act in the future.

          97.    The Plaintiff also requests attorney fees pursuant to § 501.2105,

   Fla. Stat.

                           DEMAND FOR JURY TRIAL

          98.    The Plaintiffs and those similarly situated demand a trial by jury

   for all issues so triable.

                                PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff, LIGIA COLCERIU, respectfully requests

   that judgment be entered in her favor and in favor of those similarly situated

   as follows:

      a. Certifying and maintaining this action as a class action, with named

          Plaintiff as designated class representative and with her counsel

          appointed as class counsel;




                                           21
Case 8:20-cv-01425-MSS-AAS Document 1 Filed 06/20/20 Page 22 of 22 PageID 22




      b. Declaring Defendants in violation of each of the counts set forth above;

      c. Awarding     Plaintiff   and   those   similarly   situated   statutory,

         compensatory, punitive and treble damages;

      d. Awarding Plaintiff and those similarly situated liquidated damages;

      e. Order the disgorgement of ill-gotten monies;

      f. Awarding the named Plaintiff, a service award;

      g. Awarding pre-judgment, post-judgment, and statutory interest;

      h. Awarding attorneys’ fees;

      i. Awarding costs;

      j. Awarding such other and further relief as the Court may deem just and

         proper.

   Dated: June 20, 2020
                                                        Respectfully Submitted,
                                                      Attorney for the Plaintiffs,

                                                              /s/ Bogdan Enica
                                                            Bogdan Enica, Esq.
                                                                  Trial Counsel

                                                           FL. Bar No.0101934
                                                      66 W Flagler St. Ste.900
                                                               Miami FL 33130
                                                          Phone: 786-588-4758
                                                             Fax: 305-907-5323
                                                   E-mail: b.enica@fashion.law




                                        22
